Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with attorney for application Mr. R. Chad Bevins Registration No.: 51,468 on 02/08/2022.
	
This application has been amended as follows:
Claims 1, 4-9, 12-14 and 17-18 are amended.
Claims 10-11, 15-16 and 20 are cancelled.
Pending claims have been amended as follows:
(Currently Amended) An antenna, wherein the antenna is for a mobile radio base station, and the antenna comprising:
at least one emitter,  
a memory,  
at least one sensor for detecting a mechanical and/or electrical and/or thermal stress of the antenna, and  
a data acquisition unit configured to:
acquire measurement data of the at least one sensor and temporarily store the acquired measurement data in the memory, generate data packets based on the acquired measurement data stored in the memory, and 
;
wherein the data acquisition unit performs a data reduction of the acquired measurement data, wherein the data reduction comprises an evaluation of the acquired measurement data of the at least one sensor with respect to maximum values, minimum values, and cycles and a generation of a spectrum of the maximum values, the minimum values, and the cycles, wherein the spectrum is divided into bands.

(Previously Presented) The antenna according to claim 1, wherein the data acquisition unit at least partially deletes the acquired measurement data stored in the memory after transmitting the data packets to the external database.

(Previously Presented) The antenna according to claim 1, wherein the data acquisition unit is further configured to:
 transmit the data packets at predetermined intervals and/or on request by an external entity, and/or 
 acquire the measurement data of the at least one sensor at a predefined frequency, and/or 
 transmit to the external database at a predefined interval of more than 1 minute, and/or 
 generate the data packets based on a plurality of temporally successive measurement data. 

(Currently Amended) The antenna according to claim 1, wherein the data reduction of the acquired acquired measurement data acquired at a predetermined frequency only after of the acquired measurement data has been performed.

(Currently Amended) The antenna according to claim 1, wherein:
the at least one sensor comprises a plurality of different sensors for detecting the mechanical and/or electrical and/or thermal stress on the antenna, 
the measurement data acquired by the data acquisition unit are temporarily stored in the memory, and
 the data packets transmitted by the data acquisition unit comprise the acquired measurement data from the plurality of different sensors, and the acquired measurement data are transmitted together to the external database in a form of a matrix.

(Currently Amended) The antenna according to claim 1, wherein the antenna comprises the at least one sensor, and the at least one sensor is at least one of 
one or more sensors for measuring mechanical loads of the antenna,
one or more acceleration sensors,
one or more temperature sensors, and
one or more sensors for detecting antenna power.

(Currently Amended) The antenna according to claim 1, wherein the data packets further comprise antenna data, wherein the antenna data includes at least one identifier and/or geographic location data and/or data on an orientation of the antenna and/or antenna configuration data.

(Currently Amended) The antenna according to claim 1, wherein the data acquisition unit is further configured to acquire the measurement data of the at least one sensor during storage, transport and/or during operation, wherein the antenna temporarily stores the acquired measurement data during the storage and/or the transport, and transmits the data packets generated based on the acquired measurement data to the external database only during or after commissioning.

(Currently Amended) The antenna according to claim 8, wherein the antenna comprises an autonomous energy supply for electrical energy, wherein the autonomous energy supply forms a separate element, which is connectable to a terminal of the antenna in order to supply the antenna with energy, wherein the autonomous energy supply is connectable to a port of the antenna, and/or wherein the autonomous energy supply is integrated into the antenna, and/or wherein the data acquisition unit recognizes a connected autonomous energy supply and/or recognizes that there is no external energy supply, and unit.





(Currently Amended) A method for monitoring at least one antenna for a mobile radio base station, the at least one antenna comprising:
at least one emitter,  
a memory,  
at least one sensor for detecting a mechanical and/or electrical and/or thermal stress of the at least one antenna, and
 a data acquisition unit configured to:
acquire measurement data of the at least one sensor and temporarily store the acquired measurement data in the memory, generate one or more data packets based on the acquired measurement data stored in the memory, and 
transmit the one or more data packets to a central database, wherein the one or more transmitted data packets are collected in the central database for the at least one antenna and evaluated by an evaluation unit to monitor the at least one antenna; 
wherein the data acquisition unit performs a data reduction of the acquired measurement data, wherein the data reduction comprises an evaluation of the acquired measurement data of the at least one sensor with respect to maximum values, minimum values, and cycles and a generation of a spectrum of the maximum values, the minimum values, and the cycles, wherein the spectrum is divided into bands.

(Currently Amended) The method according to claim 12, wherein the evaluation unit determines a change in  electrical and/or mechanical properties and/or a damage value and/or a residual service life value of the at least one antenna, wherein the evaluation unit compares at least one value generated from the one or more  data packets transmitted by the at least one antenna with a characteristic curve stored in the evaluation unit for  a corresponding antenna type, wherein the characteristic curve is a fatigue characteristic curve, and/or wherein, on a basis of an evaluation by the evaluation unit, preventive measures for maintenance and/or for replacement of antennas are taken.

(Currently Amended) The method according to claim 12, wherein the data acquisition unit performs the transmission of the one or more data packets at predetermined intervals and/or upon request by an external entity 

(Cancelled)



(Currently Amended) The antenna according to claim 3, wherein the data acquisition unit acquires the measurement data of the at least one sensor at a frequency greater than 0.001 Hz, and wherein the transmission of the data packets to the external database takes place at a predefined interval of more than 10 minutes, and/or wherein the data acquisition unit generates the data packets based on a plurality of temporally successive measurement data of a same sensor, and wherein the data acquisition unit generates the data packets based on more than 10 consecutive measurement data.

(Currently Amended) The antenna according to claim 6, the at least one sensor is provided on a fastening element of the antenna for fastening the antenna to a mast; wherein the one or more acceleration sensors are provided which detect all 6 degrees of freedom; wherein the one or more  temperature sensors or more  temperature sensors an environment and/or the antenna  is provided; wherein the antenna power is individually measured and/or stored for each port of a plurality of ports of the antenna, and/or wherein the one or more sensors for detecting the one or more  temperature sensors one or more sensors for detecting 

(Previously Presented) The antenna according to claim 9, wherein the autonomous energy supply is a battery, capacitor or an accumulator.



Reasons for Allowance:
	Prior art of record does not teach, or make obvious an antenna is for a mobile radio base station, wherein the data acquisition unit generates data packets based on a plurality of measurement data stored in the memory and transmits them to an external database, wherein the data acquisition unit performs a data reduction of the acquired measurement data, wherein the data reduction comprises an evaluation of the measurement data of the at least one sensor with respect to maximum values, minimum values, and cycles and a generation of a spectrum of maximum values, minimum values, and cycles, wherein the spectrum is divided into bands.
	US2014/0306007A1 to Prassberger discloses an antenna having at least one emitter (par[0038]), a data acquisition unit (fig 1:a:21,22; par[0043]), a memory (par[0046], [0047]), and having at least one sensor for detecting a mechanical and/or electrical and/or thermal stress of the antenna (par[0025]), wherein the data acquisition unit acquires measurement data of the at least one sensor and temporarily stores them in the memory (par[0025]).
Prassberger does not explicitly disclose the antenna wherein the data acquisition unit generates data packets based on a plurality of measurement data stored in the memory and transmits them to an external database, wherein the data acquisition unit performs a data reduction of the acquired measurement data, wherein the data reduction comprises an evaluation of the measurement data of the at least one sensor with respect to maximum values, minimum values, and cycles and a generation of a spectrum of maximum values, minimum values, and cycles, wherein the spectrum is divided into bands.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685